OPINION OF THE COURT
COLBATH, J.
BY ORDER OF THE COURT:
This is an appeal by the State of Florida from the trial court’s order *43which granted the defendant/appellee’s Motion to Suppress results of a breath test. We affirm with opinion to clarify defendant’s rights and what constitutes proper police conduct in the administration of these tests under Section 316.1932 Fla. Stat.
The above cited statute is so inartfully drafted and contains such a patchwork of rights, duties and liabilities that it is practically incapable of logical judicial interpretation. On the one hand, it contains a presumption that any person operating a vehicle shall “be deemed to have given his consent to submit” to a breath test, and on the other that “failure will result in the suspension of his privilege to operate a motor vehicle” and that such “refusal to submit” shall be admissible in evidence. Therefore, is there any wonder why the state argues that an operator’s consent has been given and accordingly, police are free to coerce a reluctant defendant; or why the defendant argues the statute provides a legal right to refuse? Both positions are logical by virtue of the language of the statute.
In State v Young, 483 So.2d 31 (Fla. 5th DCA 1985), the 5th DCA sets forth a lucid and succinct discussion on a defendant’s “right to refuse testing”. Reduced to its simplest that Court drew the distinction between a “legal right” such as the right to vote or the right to trial by jury as opposed to an “option” to submit to or refuse a breath test. The former are true legal rights in that the citizen is not penalized or punished for exercising them. A defendant in choosing not to take a breath test is not exercising a “legal right” but rather electing an “option” by which he will incur penalties, to-wit; loss of driving privileges. Therefore, we conclude that a defendant does not have a legal right to refuse a breath test but may elect not to do so and thereby suffer the consequences of his decision.
That having been said, we turn to the facts in the instant case. The arresting officer properly informed the defendant/appellee that failure to take the breath test would result in the loss of his driving privileges as is required by the statute. He went further, however; the trial court found it was unrebutted that the officer stated that if the defendant/ appellee refused the test he would be held in jail over the three day holiday weekend. That simply is an inappropriate and inaccurate statement of the law. Section 30.56 Fla. Stat. provides “in all cases of arrest for traffic violations, . . . the person arrested may in the discretion of such officer be released upon his own recognizance or upon bond. . . .” The arresting officer in the instant case left the defendant/appellee with the opinion that he would remain in jail for *44three days without any opportunity for release, which was clearly wrong.
This court has absolutely no problem with law enforcement officers doing everything within their lawful power to coerce defendants into taking the breath test required by the statute. In doing so however, they cannot and must not improperly state the law or fail to fully inform the defendant of his rights. What the arresting officer herein told the defendant/appellee was so less than a misstatement of law than if he had told him he would be shot if he refused to take the test. Clearly, no court can countenance such conduct. Therefore, if officers elect to go beyond the statutorily mandated advices, they are hereby warned that they do so at the peril of suppression of evidence is they misstate the law or rights of a defendant.
Accordingly, and for the reasons set forth above, the trial court’s order suppressing the results of the defendant/appellee’s breath test is affirmed.
COHEN, J., concur.